Filed 5/31/13 P. v. Brown CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A136136
v.
ALVIN EARL BROWN,                                                    (Contra Costa County
                                                                     Super. Ct. No. 51105592)
         Defendant and Appellant.

         Appellant and defendant Alvin Brown appeals from a restitution order made after
entry of judgment. His appellate counsel has raised no issue and asks this court for an
independent review of the record to determine whether there are any issues that would, if
resolved favorably to defendant, result in reversal or modification of the order. (People
v. Kelly (2006) 40 Cal.4th 106; People v. Wende (1979) 25 Cal.3d 436.) Defendant was
notified of his right to file a supplemental brief, but has not done so. Upon independent
review of the restitution record, we conclude no arguable issues are presented for review,
and affirm the order.
                                                   BACKGROUND1
         On October 3, 2010, defendant attempted to murder Erica McCoy by stabbing her
in the abdomen. Her four-year-old son was in the room at the time and tried to help his
mother. Defendant forced McCoy into another room and tried to bind her with shoelaces
and medical tape. She finally escaped. As a result of this brutal incident, McCoy

         1
         The factual background is taken from the briefs on restitution filed by the
prosecution.
                                                             1
received life-threatening wounds requiring extensive medical care. Additional expenses
were incurred in connection with care and support of her son. Her mother also incurred
losses as a result of providing care to McCoy and her son.
      At a second restitution hearing on April 27, 2012, the trial court instructed the
prosecutor to file an amended restitution claim, better organizing and documenting the
claimed items.
      In accordance with the court’s directive, the prosecution filed a supplemental brief
on restitution on June 7, 2012. McCoy’s medical expenses were covered almost entirely
by other sources. Accordingly, only the following items of restitution were sought for
McCoy and her son: $300 for McCoy’s prescription expenses and $130 for
psychological treatment for her son. With respect to McCoy’s mother, the following out-
of-pocket costs were claimed: three months of room, board and necessaries for McCoy
and her son, $1,200; missed wages for 41 days of missed work between October 15 and
December 14, 2010, $4,200; missed wages during 2011 and 2012 for court appearances
at trial date and sentencing, $968; costs she had to shoulder for maintaining her own
medical benefits during this time, $825.93; pre-school expenses paid for McCoy’s son,
$2,000; transportation of McCoy and her son to medical appointments and school, $350;
transportation to pick up prescriptions, food and necessaries for McCoy and her son,
$150; cost of her own prescriptions for anxiety $320. The amounts claimed for McCoy’s
mother totaled $11,573.93. The grand total of restitution sought was $12,002.93. The
prosecution also asked that, pursuant to Penal Code section 1202.4, subdivision (f)(3)(B–
(C), the court reserve future medical and psychological expenses for McCoy and her son.
      The matter came on for hearing again on June 22, 2012. The court carefully went
over the claimed amounts, and counsel for defendant was given the opportunity to, and
did, respond and object to a number of the items. The court ultimately ordered the
following in restitution: $430 for medical expenses; $6,225.93 for the various out-of-
pocket expenses incurred by McCoy’s mother in caring for McCoy and her son; and $500
for transportation costs incurred by McCoy’s mother in connection with McCoy and her
son—totaling $7,155.93.

                                            2
                                       DISCUSSION
       Upon review of the record of the restitution proceedings, we conclude there is no
viable issue on appeal. The restitution claims were supported by evidence from the
McCoy and her mother, as well as other sources. The trial court carefully examined the
claims. Defense counsel was given the opportunity to object to the claims, and as to
many of them, did so. The court soundly exercised its discretion as to the amount
awarded, disallowing $4,847 of the amount sought, and awarding $7,155.93 in
restitution. (See People v. Brasure (2008) 42 Cal.4th 1037, 1074–1075; People v. Crisler
(2008) 165 Cal.App.4th 1503, 1507–1509.)
                                          DISPOSITION
       After a full review of the restitution record, we find no arguable issues and affirm
the restitution order.



                                                        _________________________
                                                        Banke, J.


       We concur:


       _________________________
       Margulies, Acting P. J.


       _________________________
       Dondero, J.




                                             3